ORDER
The office of Attorney Ethics having advised this Court that PHILIP J. LIVOLSI of BERLIN, who was admitted to the bar of this State in 1974, has pleaded guilty to conducting a *551racketeering enterprise through mail fraud, in violation of 18 U.S.C.A. § 1962(c) and (2); and good cause appearing;
It is ORDERED that pursuant to R. l:20-6(b)(l), PHILIP J. LIVOLSI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that PHILIP J. LIVOLSI be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PHILIP J. LIVOLSI comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.